Exhibit 10.4

AMENDMENT #2 TO THE OPTION AGREEMENT
 
Effective as of the 11th day of February, 2014
 
BETWEEN:
 
Viscount Nevada Holdings Ltd., with a resident agent address at
 
1000 East William Street, Suite 204, Carson City, Nevada  89701
 


(the “Optionor”)
 
AND:
 
Nevada Tungsten Holdings Ltd., with an office at
 
1671 SW 105 Lane, Davie, FL 33324


(the “Optionee”)


 
The parties hereby agree that notwithstanding that the payment contemplated in
section 4 (b) (ii) of the Option Agreement, “US$100,000 to the Optionor on or
before February 15, 2014,” (the “Payment”), will not be made on or before
February 15, 2014, and that the annual work commitment contemplated in section4
(c) (i) of the Option Agreement, “exploration expenditures on the Property of
US$250,000 on or before the first anniversary of the execution of this
Agreement,” (the “Work”), will not be expended by the first anniversary, that
the Option Agreement remains unchanged and in good standing with full force and
effect, with the understanding that the Payment will be made, and the Work will
be expended, on or before June 15, 2014. For this consideration and upon the
execution of this Amendment #2, the Optionee will issue to the Optionor 250,000
shares of common stock in Tungsten Corp..
 
Dated this 11th day of February, 2014.
 
SIGNED AND DELIVERED BY:


Viscount Nevada Holdings Ltd.
 


Per:                   
Authorized Signatory
 


SIGNED AND DELIVERED BY:


Nevada Tungsten Holdings Ltd.


 
Per:                   
Authorized Signatory
 

 
 

--------------------------------------------------------------------------------

 
